Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-24, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/9/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Max Colice on 11/19/21.
The application has been amended as follows:
1. (Currently Amended) A method of Raman spectroscopy of a sample, the method comprising:
measuring a range 
automatically focusing a Raman pump beam emitted by the Raman spectroscopy system based on the range from the Raman spectroscopy system to the sample; 
detecting a Raman signal from the sample in response to the Raman pump beam; and
estimating a Raman signature of the sample based on the Raman signal;
automatically focusing another Raman pump beam emitted by the Raman spectroscopy system at a wavelength different than a wavelength of the Raman pump beam to the spot on or below the surface of the sample based on the range; 
detecting another Raman signal from the sample in response to the other Raman pump beam;
estimating another Raman signature of the sample based on the other Raman signal; and
generating a post-processed signature based on the Raman signature signal and the other Raman signature, the post-processed signature having a fluorescent background than a fluorescent background of the Raman signature.

2. (Currently Amended) The method of claim 0, wherein measuring the range from the Raman spectroscopy system to the sample comprises:
illuminating the sample with a beam propagating along an optical axis of a telescope of the Raman spectroscopy system to form a spot on the sample;
detecting the position of the spot with a camera that is in optical communication with the spot and that is not located on the optical axis of the telescope; 
calculating the range based on the position of the image of the spot formed on the camera.
3. (Original) The method of claim 0, wherein measuring the range from the Raman spectroscopy system to the sample comprises:
illuminating the sample with a first beam propagating along an optical axis of a telescope of the Raman spectroscopy system to form a first spot on the sample;
illuminating the sample with a second beam propagating along a marginal ray of the telescope of the Raman spectroscopy system to form a second spot on the sample; and
detecting a distance between the first spot and the second spot.

5. (Original) The method of claim 0, wherein automatically focusing the Raman pump beam comprises transmitting the Raman pump beam along the optical axis of the telescope of the Raman spectroscopy system.
6. (Original) The method of claim 0, wherein automatically focusing the Raman pump beam comprises:
selecting a plane offset from a first scattering surface; and
focusing the Raman pump beam to a spot in the plane.
7. (Original) The method of claim 0, wherein automatically focusing the Raman pump beam comprises focusing the Raman pump beam to a spot on or just below a surface of the sample.
8. (Original) The method of claim 0, wherein automatically focusing the Raman pump beam comprises focusing the Raman pump beam to a point at a distance of about 30 centimeters to about 90 centimeters from the Raman spectroscopy system.
9. (Original) The method of claim 0, wherein automatically focusing the Raman pump beam comprises focusing the Raman pump beam to a point at a distance of about 30 centimeters to about 400 centimeters from the Raman spectroscopy system.

11. (Original) The method of claim 0, wherein automatically focusing the Raman pump beam comprises focusing the Raman pump beam to a point at a distance of about 2 centimeters to about 6 centimeters from the Raman spectroscopy system.
12. (Original) The method of claim 0, further comprising:
scanning the Raman pump beam across at least portion of the surface of the sample
13. (Original) The method of claim 0, further comprising:
setting the velocity of the laser scanner to prevent a temperature of the sample from exceeding a threshold temperature.
14. (Canceled) 
15. (Currently Amended) The method of claim [[14]] 1, further comprising:
measuring ambient light reflected and/or scattered by the sample, and
wherein generating the post-processed signature is based on the Raman signature, the other Raman signature, and the ambient light.
16. (Original) A method of Raman spectroscopy of a sample, the method comprising:
illuminating the sample, via a telescope, with a first ranging beam propagating along an optical axis of the telescope to form a first spot on the sample;

detecting a distance between the first spot and the second spot;
adjusting a focus of the telescope based on the distance between the first spot and the second spot; 
illuminating the sample, via the telescope, with a Raman pump beam propagating along the optical axis of the telescope; and
measuring a Raman signal scattered by the sample in response to the Raman pump beam.
17. (Original) The method of claim 0, wherein detecting the distance between the first spot and the second spot comprises acquiring an image of the sample.
18. (Original) The method of claim 0, wherein adjusting the focus of the telescope comprises adjusting the focus to reduce the distance between the first spot and the second spot.
19. (Original) The method of claim 0, wherein adjusting the focus of the telescope comprises adjusting the focus to make the distance between the first spot and the second spot equal to a set value.
20–24.	(Canceled)
25.	(New) The method of claim 0, wherein the range is between about 2 centimeters and about 400 centimeters.




Allowable Subject Matter

Claims 1-13, 15-19 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “estimating a Raman signature of the sample based on the Raman signal;
automatically focusing another Raman pump beam emitted by the Raman spectroscopy system at a wavelength different than a wavelength of the Raman pump beam to the spot on or below the surface of the sample based on the range; 
detecting another Raman signal from the sample in response to the other Raman pump beam;
estimating another Raman signature of the sample based on the other Raman signal; and
generating a post-processed signature based on the Raman signature signal and the other Raman signature, the post-processed signature having a fluorescent background than a fluorescent background of the Raman signature” along with all other limitations of the claim. 
As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “illuminating the sample, via the telescope, with a second ranging 
detecting a distance between the first spot and the second spot;
adjusting a focus of the telescope based on the distance between the first spot and the second spot; 
illuminating the sample, via the telescope, with a Raman pump beam propagating along the optical axis of the telescope” along with all other limitations of the claim. 


 

Claims 2-13, 15, 17-19 and 25 are allowable due to their dependencies. 
The closest references, Re et al. (US 20120044478 A1)[cited in the IDS filed by the applicant] and Carron et al. (US 20130316467 A1)[cited in the IDS filed by the applicant]  alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886